Citation Nr: 1111335	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  08-29 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on the unemployability of the individual (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to July 1945.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A February 2008 rating decision denied the Veteran's claim of entitlement to a TDIU, and a November 2008 rating decision denied his claim of entitlement to a disability in excess of 30 percent for PTSD.  

In February 2011, the Veteran and his spouse testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the appellate period, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  circumstantial speech; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD were met during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).

In correspondence dated in September 2008, the RO provided notice to the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the present claim, to include descriptions of the information and evidence that VA would seek to provide, and that which the Veteran was expected to provide.

According to prior case law, adequate notice for an increased compensation claim also required, at a minimum, that VA notify a claimant that to substantiate his claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the claimed condition, to include the effect that worsening has on his employability and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Also, if the Diagnostic Code under which the claimant was rated contained certain criteria such as a specific measurement or test result necessary to achieve a higher rating, VA was required to provide at least general notice of that requirement to the claimant.  The claimant was also to be notified of the process by which a disability rating is determined.  Vazquez, supra.

However, the U.S. Court of Appeals for the Federal Circuit recently vacated and remanded the Vazquez decision by the Court of Appeals for Veterans Claims. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the Federal Circuit held that only "generic notice" in response to the particular type of claim is required under 38 U.S.C.A. § 5103(a), rather than "veteran-specific" notice.  Id.  With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated the earlier decision insofar as it requires VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence.  Id.

In all, the Board finds that adequate notice was provided in relation to this Veteran's claim.  Specifically, the September 2008 notification letter described the process by which disability ratings are assigned, and informed the Veteran of:  (1) the criteria under which the disabilities on appeal are rated; (2) the need to submit evidence demonstrating the impact his disability has on his employment (and daily life); and (3) examples of the types of medical and lay evidence that are relevant to his claim for an increased rating.  Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related decisions.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.       § 3.159(c).  All identified and available post-service treatment records have been associated with the claims file.  The Veteran has been medically evaluated in conjunction with his claims on two occasions during the appellate period, and the resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's prior medical history and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled.

Increased Disability Rating

Ratings for service-connected disabilities are determined by comparing a veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 30 percent disabling under DC 9411 during the appellate period.  Under DC 9411, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is warranted where there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Under DSM-IV, a GAF score of 41-50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job).  A GAF score 51-60 generally reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score of 61-70 generally reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)

VA treatment records dated during the entire appellate period indicate that he participated in regular group therapy sessions.  During sessions dated from September 2007 to November 2008, the Veteran presented mildly anxious or anxious, with an unremarkable mood and affect.  Specifically, during therapy in November 2007 and April 2008, the Veteran presented alert, attentive, and quiet, and provided supportive statements to group members, and in May 2008, the Veteran expressed frustration with a group member.

The Veteran underwent VA psychiatric evaluation in October 2008.  At that time, he reported treatment with prescription medication and group therapy, with good effectiveness.  He reported daily nightmares, and asserted that he is easily-angered, hypervigilant, distrustful of others, and disturbed by loud noises.  He reported that he was anxious and jittery.  He reported that he had been depressed during the last year and had one or two crying spells, and presented with an intact appetite and varying degrees of sleep impairment.  He denied suicidal thoughts and problems with concentration and focus.  He reported that while he is fatigued sometimes and that such slows him down, it doesn't prevent him from doing some things.  The Veteran's wife reported that the Veteran is more easily-irritated than he used to be, and that while such most often does not persist, on occasion it lasts until the next morning.

In October 2008, the Veteran reported that he had been married to his only wife for 63 years, and described his marriage as "not perfect."  He reported that he has two children, with whom he sees regularly and has a good relationship.  The Veteran reported that he is in contact with all of his surviving siblings.  The Veteran reported that he spends time with friends about three times each week, including church activities and going out to eat with friends and family.  He reported that he is mostly comfortable in crowds and in public.  He reported that he walks some, reads the Bible, watches television, and drives cars at an auction one or two days a week to get out of the house and have something to do.  He denied a history of suicide attacks or violence or assaultiveness.  The Veteran's wife reported that they had a good marriage, and reported that the Veteran is nervous quite a bit, and sits in a tense posture.

On mental status examination in October 2008, the Veteran presented neatly groomed and appropriately dressed, with tense psychomotor activity; spontaneous, clear, and coherent speech; a cooperative, friendly, and attentive attitude towards the examiner; anxious mood; nervous laughter; average intelligence; normal memory; unremarkable insight and judgment; and the ability to interpret proverbs appropriately and maintain minimum personal hygiene.  The Veteran was intact to time, place, and person, and demonstrated thought processes marked by mild rambling and tangentiality, and thought content that did not parallel the question several times.  He had a short attention span, was easily distracted, and was unable to complete serial sevens or spell a word forward and backward.  The Veteran presented without hallucinations; inappropriate, obsessive, or ritualistic behavior; panic attacks; or episodes of violence or suicidal or homicidal thoughts.  

In October 2008, the examiner noted that the Veteran was bothered by loud construction noise going on outside of the examiner's office and seemed anxious and very unsure of himself when responding to questions.  The examiner opined that the Veteran was invested in presenting himself in a favorable light and thus underreported the frequency and intensity of his symptoms.  The examiner opined that the Veteran's symptoms were quite likely more intense than reported.  The examiner opined that the Veteran had total occupational and social impairment due to his PTSD signs and symptoms, and reported that the Veteran was in his early 80's and not likely able to work.  The examiner noted that the Veteran was retired by age or duration of work after 27 years of employment.  She reported that he does not attend well, is quite easily distracted, and is very anxious in general and often does not trust himself to respond or provide answers.  The Veteran was assigned a GAF score of 45.  

In April 2009, the Veteran appeared before a Decision Review Officer (DRO).  At that time, he complained that he lost his ability to concentrate and has started projects and forgotten to finish them.  He reported that he wonders where he put his wallet sometimes.  The Veteran complained of nightmares and flashbacks and reported that he had trouble sleeping at night and wakes approximately three times each night.  The Veteran reported that he avoids the news because of bad memories.  The Veteran reported that he walked around his neighborhood and lost track of where he was, and that he tried to isolate himself, with the exception of his wife.  He reported that his son comes to visit for dinner and that once or twice a week the family goes out to dinner.  The Veteran reported that he loses his temper sometimes, and was disoriented to time and place.  He reported that he had some friends in his church.  He reported that he works part-time work driving cars at an auction.  

The Veteran underwent additional VA psychiatric evaluation in October 2009.  At that time, he reported fair effectiveness with his treatment of prescription medication and group therapy.  He complained of depression, hypervigilance, flashbacks, intrusive thoughts, inability to concentrate, and irritability.  The Veteran reported that he got along quite well with his wife of 64 years, except that sometimes "she got under his skin by saying something that he didn't like."  He reported that he went to church and out to dinner with his wife two times each week.  He reported that he has a good relationship with his son and daughter, and visits them frequently.  The Veteran reported that he had friends whom he sees at church, and that he participates in some church activities.  He reported that he worked a few hours each week and has friends at his work.  He reported that he was not uncomfortable in public.  The Veteran reported that he reads the Bible and newspaper, and watches the news and sports on television.  The Veteran reported that he is easily woken and has nightmares.  The Veteran reported that he had a quick temper and that he sometimes raises his voice with his wife.  He reported that he cries easily and often cannot remember people's names or forgets where he has placed things.  

Mental status examination in October 2009 revealed that the Veteran presented clean, neatly groomed, and appropriately dressed, with unremarkable psychomotor activity; a cooperative, friendly, and relaxed attitude; fair impulse control; average intelligence; unremarkable judgment and insight; normal affect; normal remote memory; mildly impaired recent and immediate memory; and unremarkable, clear, and coherent speech.  The examiner noted that the Veteran sometimes rambled, but that he was easily redirected.  The Veteran was anxious in the beginning of the evaluation, but his mood became congruent with content.  The examiner noted that the Veteran was easily distracted and demonstrated thought processes frequently tangential and circumstantial in answering the questions posed, but was easily redirected.  The Veteran was intact to time, place, and person, and presented without delusions or hallucinations; panic attacks; obsessive or ritualistic behavior; suicidal or homicidal thoughts; or episodes of violence.  

In October 2009, the examiner opined that the Veteran functioned satisfactorily in his family and social roles, but that he is limited by his age, physical health, and PTSD symptoms.  The examiner opined that the Veteran's insomnia contributes to his anxiety, depression, and lack of energy to participate in daytime activities.  The examiner opined that the Veteran's irritability impairs his functioning in social and family roles.  The examiner opined that the Veteran's PTSD symptoms are persistent, continuous, and severely impact the quality of his life.  The examiner noted that the Veteran's physical health had declined and thus the amount of energy available to deal with his PTSD symptoms was reduced.  The examiner opined that there was not total occupational and social impairment due to PTSD symptoms, but that the Veteran had deficiencies in judgment, thinking, family relationships, and mood, as discussed above.  The Veteran was assigned a GAF score of 45.  

Record of VA group therapy sessions dated from January 2009 to July 2009 indicate that the Veteran presented mildly anxious.  In February 2009 and April 2009, he presented mildly anxious with a mood congruent to affect.    

Results of mental status examination are included in the treatment notes of VA group therapy sessions dated in August 2009, October 2009, November 2009, February 2010, March 2010, July 2010, August 2010, September 2010, October 2010, November 2010.  During those instances of group therapy, the Veteran presented alert and fully oriented, with normal motor behavior, normal speech, and good insight and judgment.  The Veteran presented with a mildly anxious and congruent mood, without suicidal or homicidal ideation or perceptual abnormalities.  In August 2009, the Veteran demonstrated grossly intact memory and in January 2010, the Veteran presented with a euthymic mood.  The Veteran was assigned a GAF score of 45 on each instance of mental status examination.

The Veteran and his wife appeared before the Board in February 2011.  At that time, the Veteran complained that he had memory problems, in that he can't find his keys, or forgets why he enters a room.  The Veteran reported that he sometimes helps a neighbor, but that he usually stays in his house with his wife.  The Veteran reported that he left his job because he was seeing double and sought vision treatment.  He also reported that "a lot" of his service-connected disabilities contributed to him leaving his job, and that he couldn't reach a portion of the seat belt in a car.  The Veteran's wife reported that the Veteran usually gets up and eats breakfast and then goes back to bed for a few hours each day, and that he demonstrates nervous movements or fluttering.  The Veteran's representative asked the Veteran's wife he the Veteran had problems with impulse control and she responded in the affirmative, and reported that he sometimes gets angry if he's provoked.  The Veteran's representative asked the Veteran's wife if the Veteran had impaired abstract thinking and she responded in the affirmative.

As discussed above, a 50 percent rating is warranted for symptomatology of PTSD under DC 9411 where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

After considering all the evidence of record, the Board finds that the overall disability picture for the Veteran's psychiatric condition most closely approximates a 50 percent rating during the appellate period.  The symptoms exhibited by the Veteran during the entire appellate period include flashbacks, irritability, lack of concentration, memory impairment, depression, sleep disturbance, impaired thinking, hypervigilance, and isolation.  Specifically, on VA psychiatric evaluation in October 2008, the Veteran demonstrated thought processes marked by mild rambling and tangentiality, and thought content that did not parallel the question.  On VA psychiatric evaluation in October 2009, the Veteran was easily distracted and demonstrated thought processes frequently tangential and circumstantial.  It is significant that at the time of the Veteran's October 2008 VA psychiatric evaluation, the examiner opined that the Veteran was invested in presenting himself in a favorable light and thus underreported the frequency and severity of his symptoms.  

The Veteran has been assigned GAF scores of 45 consistently during the appellate period.  As discussed above, a GAF score of 41-50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

While the Veteran's GAF scores demonstrate serious symptoms, an evaluation in excess of 50 percent in this case is not warranted on the basis of his GAF scores.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995). 

The Veteran's GAF score denotes serious symptoms, and the Board finds that he is entitled to a 50 percent disability rating for such serious symptoms of PTSD.  However, there is no evidence that the Veteran is unable to keep friends or a job, or demonstrated suicidal ideation or severe obsessional rituals, or any symptoms of such type and degree.  

There is no evidence that the type and degree of the Veteran's symptoms rise to the level of such contemplated by the regulatory criteria warranting a 70 percent disability rating.  There is no evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

While the Veteran has demonstrated recurrent depression, there is no clinical evidence of record indicating that such has affected his ability to function independently, appropriately, or effectively.  While the Veteran has reported irritability, such has been described in context with at least some degree of provocation, without episodes of violence.  Also, while the Veteran has difficulty in establishing and maintaining effective work and social relationships, he has been married to one wife for 64 years, maintains a relationship with his children, and reports that he has friends at church and at work.  He has been actively involved in VA group therapy sessions during the appellate period.  Thus, there is evidence that while the Veteran isolates himself, he also has relationships with a number of people and does not demonstrate an inability to do so.  

In sum, considering all applicable rating criteria, the Board finds that the level of impairment presented by the Veteran's service-connected psychiatric condition warrants a 50 percent rating, and no higher.

In reaching the above decision, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the appellant, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions regarding extraschedular ratings.  Specifically, the Veteran has not exhibited symptoms of PTSD during the appellate period of a type and degree not contemplated by the rating criteria.  The Board finds that the evidence of record does not present "an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards."  38 C.F.R.                § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for extraschedular rating warranted only where level of disability is not contemplated by rating schedule and disability picture exhibits other related factors showing unusual or exceptional disability picture).  

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  However, in the present appeal, the issue of entitlement to a TDIU is already before the Board and is the subject of the Remand herein.  


ORDER

A disability rating of 50 percent, and no more, for service-connected PTSD is granted, subject to the laws and regulations governing monetary awards.


REMAND

Although the Board regrets the delay, further development is needed prior to disposition of the claim.

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

In this case, at the present time, the Veteran has been service-connected for a number of disabilities.  Entitlement to a TDIU requires that, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  

As the Veteran's service-connected residuals, gunshot wound, is rated 40 percent disabling, and his combined evaluation for compensation is 70 percent, as of the most recent rating decision of record, dated in June 2010, he meets the percentage requirements of 38 C.F.R. § 4.16(a).  The Board notes that the decision herein granted a 50 percent disability rating for the Veteran's PTSD and such may affect his combined rating percentage.  However, as the Veteran met the percentage requirements of 38 C.F.R. § 4.16(a) prior to the Board's decision, further consideration of his combined rating percentage subsequent to the Board's decision is not required.  The question, therefore, becomes whether the evidence shows that the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

At the time of the two VA psychiatric evaluations of record, dated in October 2008 and October 2009, the Veteran reported that he was employed on a part-time basis.  While the VA examiner, in October 2008, opined that the Veteran had total occupational and social impairment due to his PTSD signs and symptoms, and reported that the Veteran was in his early 80's and not likely able to work, he was indeed working.  The VA examiner, in October 2009, opined that while there was no total occupational and social impairment due to PTSD symptoms, the Veteran had deficiencies in judgment, thinking, family relationships, and mood.  At the time of the Veteran's hearing before the Board in February 2011, he reported that he had left his job in July 2010 due to vision problems and a problem reaching the seatbelt. 

A medical opinion has not been provided specifically regarding the Veteran's ability to secure or follow a substantially gainful occupation, solely due to his service-connected disabilities.  Because it is unclear to the Board whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the prudent and thorough course of action is to afford the Veteran a VA examination, to include a VA Social and Industrial Survey.

Therefore, the Board determines that a contemporaneous and complete medical opinion is necessary to adjudicate this claim, and is required by VA's duty to assist the Veteran.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran VCAA-compliant notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as to his claim of entitlement to a TDIU.

2.  Contact the Veteran and provide him an additional opportunity to provide information as to his last employers.  Any responses, including negative responses, from the Veteran or from any contacted employer must be associated with the claims file.

3.  After the above-described development has been completed, schedule the Veteran for a VA examination, to include a VA Social and Industrial Survey, to ascertain the impact of his service-connected disabilities on his unemployability.  In this regard, the examiner should note that the Veteran is currently service-connected for the following disabilities: (1) PTSD; (2) residuals, gunshot wound; (3) bilateral hearing loss; and (4) tinnitus.

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on his employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

5.  Then, after ensuring that any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to a TDIU, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


